Citation Nr: 1120412	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected pulmonary sarcoidosis with asthmatic bronchitis.

2.  For the period prior to July 24, 2009, entitlement to a disability evaluation in excess of 30 percent for pulmonary sarcoidosis with asthmatic bronchitis.

3.  For the period beginning on July 24, 2009, entitlement to a disability evaluation in excess of 60 percent for pulmonary sarcoidosis with asthmatic bronchitis.

4.  Entitlement to a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active air service from September 1954 to September 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the June 2006 rating decision, the RO, in pertinent part, continued a 30 percent evaluation for pulmonary sarcoidosis, and denied entitlement to a TDIU.  In the October 2006 rating decision, the RO denied the Veteran's service connection claim for hypertension.  

In November 2010, the Board remanded the case for further development.

In January and February 2011, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Herein, the Board increases the evaluation for the Veteran's sarcoidosis with asthmatic bronchitis to 60 percent, effective July 24, 2009.  The issues of entitlement to an evaluation in excess of 60 percent for sarcoidosis since July 24, 2009, service connection for hypertension, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 24, 2009, the Veteran's sarcoidosis with asthmatic bronchitis did not require systemic high dose corticosteroids for control, and findings from pulmonary function tests (PFTs) did not reflect FEV-1 of 40 to 55 percent predicted; an FEV-1/FVC ratio of 40 to 55 percent predicted; or a DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

2.  A private PFT conducted on July 24 2009 shows a DLCO (SB) of 40 percent predicted.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2009, the criteria for a disability evaluation in excess of 30 percent for pulmonary sarcoidosis with asthmatic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.97, Diagnostic Codes 6600, 6846 (2010).

2.  As of July 24, 2009, the criteria for a 60 percent evaluation for pulmonary sarcoidosis with asthmatic bronchitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.97, Diagnostic Code 6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom.  Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008- 7115 (Fed. Cir. Sept. 4, 2009).

As to the increased rating claim being decided herein, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in August 2006 and Novemaber 2010.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in December 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, lay statement, and records from the Social Security Administration (SSA).  The Veteran has undergone a VA examination in conjunction with his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for Higher Evaluation for Sarcoidosis with Asthmatic Bronchitis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently in receipt of a 30 percent evaluation for his service-connected pulmonary sarcoidosis with asthmatic bronchitis, pursuant to Diagnostic Code 6846.  Under this code provision, a 30 percent evaluation is assigned where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  The next higher evaluation of 60 percent evaluation is assigned where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  The maximum evaluation of 100 percent is assigned where there is cor pulmonale (right heart failure) or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Since the Veteran's service-connected respiratory disability also involves asthmatic bronchitis, the Board will also consider whether an evaluation higher than 30 percent is warranted under Diagnostic Code 6600, which contemplates chronic bronchitis.  Under this code provision, the disability evaluation assigned is a function of spirometric values for certain values generated by pulmonary function testing.  A 30 percent evaluation is provided where the FEV-1 is 56 to 70 percent of the predicted value, or the FEV-1 to FVC ratio is 56 to 70 percent, or the DLCO is 56 to 65 percent of the predicted value.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  The next higher evaluation of 60 percent requires an FEV-1 of 40 to 55 percent predicted; an FEV-1/FVC ratio of 40 to 55 percent predicted; or a DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent evaluation is warranted if the following findings are demonstrated: an FEV-1 of less than 40 percent predicted; or an FEV-1/FVC ratio of less than 40 percent predicted; or a DLCO (SB) of less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or if outpatient oxygen therapy is required.  Id.
The American Lung Association/American Thoracic Society Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such test reflect the best possible functioning of an individual, and are the figures used as the standard basis of comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 46723 (Sept. 5, 1996).

In March 2006, the Veteran filed an increased rating claim for his sarcoidosis with asthmatic bronchitis.

Later in March 2006, the Veteran underwent a VA pulmonary examination.  His lungs were essentially clear to auscultation.  There were no wheezes, rales, or rhonchi, however he had very poor breath sounds with poor inspiratory effort.  There was no wheezing on forced expiration.  A PFT (post-bronchodilator) showed:  FEV-1 of 66 percent predicted and FEV-1/FVC of 88 percent.  It was noted that there was no bronchodilator response and the PFT findings were much worse than previous study performed in 1999.  Diagnosis was sarcoidosis with moderate to severe restrictive effects.  

Treatment records dated in 2006 from a private physician, G.B.N., M.D. are also of record.  In April 2006, the Veteran was seen for shortness of breath; diagnosis was chronic obstructive pulmonary disorder (COPD) and asthmatic bronchitis, in pertinent part.  A private PFT was conducted in May 2006 but the post- bronchodilator findings were not provided; the physician noted however that in comparison to previous PFT findings, the Veteran had a significant drop in his lung volumes.  Assessment was moderate restrictive ventilator deficit; normal diffusion capacity suggested the absence of interstitial lung disease.

In July 2006, the Veteran underwent cardiac catheterization which showed mild to moderate coronary artery disease, mildly elevated left ventricular and diastolic pressure with mild systolic hypertension and mild pulmonary hypertension, and normal bilateral selective renal arteriography.

The Veteran's friend, V.L.W., in an August 2006 statement, indicated that she witnessed the Veteran experiencing shortness of breath.  
According to a June 2007 VA examination report, the Veteran reported shortness of breath.  PFT showed FEV-1 of 56.2 percent predicted; and FEV-1/FVC of 71 percent.  Interpretation was minimal restrictive ventilator defect.  The examiner diagnosed the Veteran with pulmonary sarcoidosis and COPD - asthma/reactive airway.  The examiner noted that the Veteran does not have congestive heart failure.  

According to a July 24, 2009 private report, the Veteran sought a consultation for his sarcoidosis at which time he reported significant "windedness" at night and fatigue during the day.  On examination, there were decreased breath sounds bilaterally without any frank wheezes or rhonchi.  A PFT taken on the same day showed the following post-bronchodilator findings:  FEV-1 89 percent predicted and FEV-/FVC of 87 percent predicted.  DLCO was 40 percent predicted.  The private report also reflects that a chest CT (computed tomography) suggested a mild chronic scarring process at the bases with some hyper expansion, but essentially a normal chest x-ray otherwise.  Chest x-ray report dated in July 2009 showed "chronic COPD changes with no acute nodules appreciated.  Cannot rule out interstitial lung disease."  Assessment was pulmonary sarcoidosis, which seemed stable; mild COPD by GOLD criteria, borderline; pulmonary hypertension with unknown numbers and unknown severity; deconditioning; obesity; and questionable sleep disordered breathing with sleep apnea.  The physician indicated that the Veteran has really mild COPD.  He is exercise-limited, which is a component secondary to his weight and central obesity.

A PFT conducted in December 2009 reflected normal findings (see November 2010 VA examination report).  

In November 2010, the Veteran underwent a VA respiratory examination.  His primary complaint during the examination was a back ache but he also reported that he could not walk 100 feet on level ground.  He does not use oxygen at home.  Current medication for his respiratory problem includes a triamcinolone inhaler.  The Veteran indicated that he had lost 50 pounds through diet and exercise.  Examination of the lungs showed the presence of distant breath sounds and a minimally prolonged expiratory phase to respiration but no rales were noted.  Heart examination revealed regular rate and rhythm; normal S1 and S2; and there were no rubs, murmurs, or gallops.  The examiner reviewed the previous findings noting that the March 2006 PFT showed a restrictive defect consistent with sarcoidosis but no bronchodilator response was documented; the PFT conducted in June 2007 showed a minimal restrictive defect, and the December 2009 PFT was normal.  Final diagnoses on examination were sarcoidosis, and asthma by the Veteran's history with normal PFTs.

On review, the Board finds that prior to July 24, 2009, a higher evaluation under Diagnostic Code 6846 is not warranted.  In this regard, there is simply no evidence in either the applicable VA examination reports, or any of the medical records, that systemic high dose corticosteroids have been used to control his condition.  The Board further finds that, prior to July 24, 2009, an evaluation in excess of 30 percent is not warranted under Diagnostic Code 6600.  Significantly, during this time period, the record contains no PFT findings reflecting FEV-1 of 40 to 55 percent predicted; an FEV-1/FVC ratio of 40 to 55 percent predicted; or a DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

However, effective July 24, 2009, the Board finds that a 60 percent is warranted for the Veteran's sarcoidosis with asthmatic bronchitis.  In this regard, the private PFT conducted on that day produced DLCO (SB) of 40 percent predicted.  Thus, as of July 24, 2009, the criteria for a 60 percent evaluation under Diagnostic Code 6600 are met.

Because pulmonary hypertension is included in the rating criteria for a 100 percent evaluation under Diagnostic Code 6600, the Board finds that such issue is intertwined with the service connection claim for pulmonary hypertension.  As such, the claim of entitlement to an evaluation in excess of 60 percent for sarcoidosis with asthmatic bronchitis will be discussed in the remand portion of this decision.  

The Board has considered the statements provided by the Veteran and his friend in support of this claim.  Indeed, the Board notes that the Veteran and his friend are competent to report what they have witnessed first-hand, such as the Veteran being short of breath.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, the Veteran and his friend, as laypersons, are not competent to report that the Veteran has met the criteria for a higher evaluation under the applicable rating criteria because such criteria are objective in nature.  

Based on the foregoing, the Board concludes that a 60 percent evaluation is warranted for the Veteran's sarcoidosis with asthmatic bronchitis as of July 24, 2009, and an evaluation in excess of 30 percent prior to such date is not warranted.  

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's sarcoidosis with asthmatic bronchitis.  Such disability is productive of shortness of breath and actual pulmonary impairment shown on PFTs.  These manifestations are contemplated in the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Prior to July 24, 2009, entitlement to a disability evaluation in excess of 30 percent for pulmonary sarcoidosis with asthmatic bronchitis is denied.

Subject to the laws and regulations governing monetary benefits, a 60 percent evaluation for pulmonary sarcoidosis with asthmatic bronchitis is granted, effective July 24, 2009.  


REMAND

Further development is necessary as to the issues of entitlement to service connection for hypertension, an evaluation in excess of 60 percent for sarcoidosis with asthmatic bronchitis, as well as a TDIU.    

As indicated above, the Board finds that the claim of entitlement greater than 60 percent for the Veteran's pulmonary disability is intertwined with his service connection claim for pulmonary hypertension.  

As to the increased rating claim, the Board notes that a higher evaluation of 100 percent is warranted, in pertinent part, where there is evidence of pulmonary hypertension shown by Echo or cardiac catheterization.  The record reflects that in July 2006, the Veteran underwent a cardiac catheterization which showed evidence of mild pulmonary hypertension.  However, VA examiners have previously found no relationship between the Veteran's sarcoidosis and his pulmonary hypertension.  Thus, on remand, clarification is necessary.  

As to the service connection claim, a VA examiner was asked in November 2010 to provide an opinion as to whether the Veteran's hypertension is at least as likely as not related to service, manifested within one year of his discharge, or was caused or aggravated by his service-connected disabilities, to specifically include his service-connected pulmonary disability.  In response, a November 2010 VA examiner opined that the Veteran's hypertension is less likely than not secondary to his sarcoidosis.  In arriving at such opinion, the examiner noted that the Veteran's hypertension appeared years after he left military service and that the medical literature does not show a relationship between hypertension and sarcoidosis.  

However, in February 2011 argument, the Veteran's representative asserted that the November 2010 examination report did not address the issues of presumption and aggravation, nor did it comment on any effect the Veteran's service-connected disabilities have on his employability.  

Review of the November 2010 VA examination report reflects that the examiner indicated that the Veteran's hypertension was diagnosed "years after" his military service, thus an adequate opinion was provided as to whether the Veteran's hypertension manifested within the first post-service year.  Nevertheless, the examiner did not discuss whether the Veteran's hypertension is aggravated by his service-connected sarcoidosis.  Moreover, the Board finds that further elaboration should be provided for the examiner's rationale that the Veteran's hypertension is not related to his sarcoidosis and such opinion should be reconciled with the other evidence of record.  Lastly, the November 2010 VA examiner did not address the question posed with respect to the Veteran's employability.  Thus, based on the foregoing, the Board finds that the hypertension and TDIU claims must be remanded for substantial compliance with the November 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, as to his TDIU claim, in light of the Board's favorable action with respect to his sarcoidosis claim, the Veteran's service-connected disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any outstanding pertinent medical evidence, the Veteran's claims folder should be returned to the examiner who conducted the November 2010 VA respiratory examination for an addendum.

The examiner is asked to clarify whether the Veteran's hypertension is at least as likely as not related to service, or was caused or aggravated by his service-connected disabilities, to specifically include his service-connected pulmonary disorder.  The opinion should be reconciled with the medical evidence of record to include the March 2007 examination report, April 2007 addendum, and June 2007 VA examination report.

The examiner should also state whether the Veteran's pulmonary disability is manifested by pulmonary hypertension demonstrated by echocardiogram or cardiac catheterization.  See July 2006 catheterization report.

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (sarcoidosis with asthmatic bronchitis and anxiety disorder) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The rationale for all opinions expressed must be provided in a legible report.

If the November 2010 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

2.  Thereafter, the RO should readjudicate the service connection claim for hypertension, increased rating claim for sarcoidosis with asthmatic bronchitis, and the TDIU claim.  If any benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

Thereafter, the case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


